 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMY COHEN,

Plaintiff,
-against-

 

THE COLLEGE OF MOUNT SAINT :
VINCENT; KARIE GEBHARD, individually, : 20 Civ. 9227 (GBD)
KATIE GEBHARD, official capacity

Defendant.

GEORGE B. DANIELS, District Judge:
The initial conference scheduled to occur on May 19, 2021 is hereby cancelled. A status

conference is set for June 23, 2021 at 9:45 a.m.

Dated: May 17, 2021
New York, New York
SO ORDERED.

Luge 6. Danke

B. DANIELS
ik STATES DISTRICT JUDGE

 
